Case 20-10343-LSS Doc1118 Filed 08/19/20 Page1of1

Kells S i~Z—_—_ ws —
30 Adsinistrafiow Koad, F ie iz 3
Bridgentater, Mb OP83Y —

2020 AUG 19 AM 16: 46 August MH, AOZO

a ) CLERK
United States Bankruystey Court yo ma xuststty couat
Distret of Delaware TUSTRICT OF DEL AWARE
Gay Market street,

Cuvlouiug ton, Delassare /9G0!-357?

In RE! Sexual Abuse Survivor (100 *£ of Claim,
Against The Seouls Of America Bankrap tey
Lise 190.3 2O-/03 92 (Bankr. D. Del).

Dear bak,

FC ama Survivor of sexual abuse front Pemboers of phe Bgr
Scouts of America. ‘

Lam aware that the Boys Stouts of Anerica has flea bankryte
r their Sexual Ahuges under: gn Ke Bey scouts cf Auerrca
elaware # L/ -/0 Bankr. D. Del.).

a tnsh te Kile « Comylatnwt a awh the “Sey scouts or Anrenca
fer Mel bile Sexual abuses adgamwt me from phe early 1? 708,

Could pou King frrevwele te ef the Followkng jlease!
+ Copy of the Docket Extry Sheek 21% the
head Atferme gv the Posy scouts Of Mileieg
Sexual abuse wl Aatron, Neefress.

The proper Applicaton Sorm to File a civil Behn
r sexual Abuse agaist the Bey scouts of Mjerica .

Thank peu fer sour time ane ae Mlerthion ~v pals Mater.

SyNlere / a

i a, 7 ae
